Case: 6:15-cr-00043-GFVT-HAI Doc #: 365 Filed: 10/25/19 Page: 1 of 5 - Page ID#:
                                     2412



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY

                             CASE No: 15-CR-00043-GFVT-HAI


  UNITED STATES OF AMERICA

  Plaintiff,

  v.

  RALPH MINIET,

  Defendant.
  _____________________________/

                 DEFENDANT’S RESPONSE IN OPPOSITION
              TO GOVERNMENT’S MOTION TO PERMIT VIDEO
        TELECONFERENCE TESTIMONY OR TESTIMONY BY DEPOSITION

          COMES NOW the Defendant, RALPH MINIET, by and through undersigned

  counsel, pursuant to the Court’s Order entered on October 23, 2019 [D.E. 363], and

  hereby files his response in opposition to the Government’s Motion to Permit Video

  Teleconference Testimony or Testimony by Deposition [D.E. 362].

          1. The government indicated in its motion that their essential witness, Maria

               Boada is suffering from a “variety of health issues, some even life threatening

               which preclude her from traveling to testify at the upcoming trial” in this

               matter.

          2. Because the exact nature of the witness’s medical condition being unknown to

               the defense, it is not clear that the witness will not be available for live

               testimony at a date in the near future thereby allowing effective cross

               examination vs. testimony by teleconference or deposition.

                           ________________________________________________
                                          PRIETO LAW FIRM
                               1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                                 Phone (305) 577-3440 • Fax (305) 358-2503
Case: 6:15-cr-00043-GFVT-HAI Doc #: 365 Filed: 10/25/19 Page: 2 of 5 - Page ID#:
                                     2413



         3. It would be impossible or extremely difficult, at best, to conduct a thorough,

            full, and complete cross examination of this witness via video in light of the

            fact that Mrs. Boada does not speak English and will also need an interpreter.

            Further, Boada is also an essential witness for the defense; the Court may

            recall that Mrs. Boada was a document intensive witness for the defense in

            going through her plea agreement, office records, accounting records, tax

            returns, bank records, and more. Without knowing what areas and exactly

            what documents the defense will be using to rebut the government’s direct

            examination or advance the defense theory of the case, it is impossible to

            conduct an effective cross examination of the witness without her having the

            documentation with her at the location that she will be testifying.

         4. While undersigned counsel can appreciate that the witness’s medical

            condition may prevent travel at this time, the government’s motion does not

            indicate that she will not be able to travel in the very near future. Having this

            witness testify via video teleconference or otherwise presents confrontation

            clause issues for the Defendant in being able to conduct a proper and detailed

            examination of the witness.

         5. Witness Boada is not a “victim” in this matter or does not fall into the

            category of any special type of sensitive witness that would require her

            testimony to be provided by video conference or otherwise. Her testimony is

            not controlled by 18 U.S.C. § 3509, allowing for minor victims to testify via

            closed circuit television. See, United States v. Wandahsega, 924 F.3d 868, 879

            (6th Cir. 2019).
                         ________________________________________________
                                          PRIETO LAW FIRM
                               1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                                 Phone (305) 577-3440 • Fax (305) 358-2503
Case: 6:15-cr-00043-GFVT-HAI Doc #: 365 Filed: 10/25/19 Page: 3 of 5 - Page ID#:
                                     2414



         6. There is also a danger the jury would infer that somehow Mrs. Boada is in

            fear to testify live in front of Dr. Miniet; more importantly, her absence would

            create a Confrontation Clause violation of the United States Constitution’s 6th

            Amendment. The United States Supreme Court stated that “More recently,

            we have described the “literal right to ‘confront’ the witness at the time of

            trial” as forming “the core of the values furthered by the Confrontation

            Clause.” California v. Green, supra, at 157, 90 S.Ct., at 1934–1935. Last Term,

            the plurality opinion in Pennsylvania v. Ritchie, 480 U.S. 39, 51, 107 S.Ct. 989,

            998, 94 L.Ed.2d 40 (1987), stated that “[t]he Confrontation Clause provides

            two types of protections for a criminal defendant: the right physically to face

            those who testify against him, and the right to conduct cross-examination.”

            Id.

         7. The Sixth Amendment's guarantee of face-to-face encounter between witness

            and accused serves ends related both to appearances and to reality. “There is

            something deep in human nature that regards face-to-face confrontation

            between accused and accuser as “essential to a fair trial in a criminal

            prosecution.” Pointer v. Texas, 380 U.S. 400, 404, 85 S.Ct. 1065, 1068, 13

            L.Ed.2d 923 (1965). What was true of old is no less true in modern times. Coy

            v. Iowa, 487 U.S. 1012, 1017 (1988).

         8. Without in-person testimony of Mrs. Boada, the defense cannot conduct a full

            and fair cross examination of the witness using all the documentation that

            may be necessary to discredit her testimony. See, Bugh v. Mitchell, 329 F.3d

            496, 506 (6th Cir. 2003) (The Confrontation Clause is only satisfied when the
                        ________________________________________________
                                        PRIETO LAW FIRM
                             1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                               Phone (305) 577-3440 • Fax (305) 358-2503
Case: 6:15-cr-00043-GFVT-HAI Doc #: 365 Filed: 10/25/19 Page: 4 of 5 - Page ID#:
                                     2415



             defense is given a full and fair opportunity to probe and expose infirmities

             through cross-examination, thereby calling to the attention of the factfinder

             the reasons for giving scant weight to the witness' testimony.) Without Mrs.

             Boada being present, there is substantial risk that the defense will not be able

             to fairly and fully cross examine one of the witnesses that is essential to both

             the government and more so, the defense.



         WHEREFORE, the Defendant, RALPH MINIET, prays this Honorable Court

  issues an Order DENYING the government’s request for the witness to appear by video

  conference or by deposition. Further, it is also requested that the Court continue trial

  proceedings until Boada can appear in person thereby providing the defense a full and

  fair opportunity to cross examine this essential witness as required by the Confrontation

  Clause of the United States Constitution’s Sixth Amendment. Such continuance would

  serve the interests of justice in this matter.


                                                            Respectfully submitted,

                                                            PRIETO LAW FIRM
                                                            The White Building
                                                            One N.E. 2nd Avenue, Suite 200
                                                            Miami, FL 33132
                                                            Phone: (305) 577-3440
                                                            Fax: (305) 358-2503
                                                            frank@frankprietolaw.com




                           ________________________________________________
                                          PRIETO LAW FIRM
                               1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                                 Phone (305) 577-3440 • Fax (305) 358-2503
Case: 6:15-cr-00043-GFVT-HAI Doc #: 365 Filed: 10/25/19 Page: 5 of 5 - Page ID#:
                                     2416



                              CERTIFICATE OF SERVICE

         I HEREBY certify that on this 25th day of October 2019, I electronically filed the

  foregoing document with Clerk of Court using CM/ECF. I also certify that the

  foregoing document is being served this day on all counsel of record via transmission

  Notices of Electronic Filing generated by CM/ECF.


                                                          By:      /s/Frank A. Prieto
                                                                   FRANK A. PRIETO, ESQ.
                                                                   Florida Bar No.: 514071




                         ________________________________________________
                                        PRIETO LAW FIRM
                             1 N.E. 2nd Avenue, Ste. 200 • Miami, FL 33132
                               Phone (305) 577-3440 • Fax (305) 358-2503
